Case 4:21-cv-05119-PJH Document 6-4 Filed 07/02/21 Page 1 of 5




               EXHIBIT C




               EXHIBIT C
       Case 4:21-cv-05119-PJH Document 6-4 Filed 07/02/21 Page 2 of 5




 1   DICKINSON WRIGHT PLLC
     STEVEN A. CALOIARO
 2   California Bar No. 284410
     scaloiaro@dickinsonwright.com
 3
     100 W. Liberty Street, Suite 940
 4   Reno, Nevada 89501
     Tel.: (775) 343-7500
 5   Fax: (844) 670-6009

 6   John S. Artz (Applying Pro Hac Vice)
     JSArtz@dickinson-wright.com
 7
     (248) 433-7262
 8   Christopher Ryan (Applying Pro Hac Vice)
     CRyan@dickinson-wright.com
 9   (734) 623-1907
     350 S. Main Street, Ste 300
10   Ann Arbor, MI 48104
11
     Attorneys for Plaintiff
12   Bestway Inflatables & Material Corp.

13                                UNITED STATES DISTRICT COURT

14                            NORTHERN DISTRICT OF CALIFORNIA

15    BESTWAY INFLATABLES & MATERIAL                      CASE NO.: 3:21-cv-05119-PJH
      CORP.,
16                                                        DECLARATION OF PATRIZIO
                     Plaintiff,                           FUMAGALLI
17
      v.
18
      JOHN/JANE DOE 1-10,
19
                     Defendants.
20

21          I, Patrizio Fumagalli, pursuant to 28 U.S.C. § 1746, declare and state as follows:

22          1.      I have been employed by various Bestway entities for almost twenty years. I am

23   currently the Chief Strategic Officer of Bestway (USA), Inc. I have held this position since January

24   2017. Prior to that, I was Chief Executive Officer (CEO) of Bestway (USA), Inc. from the end of

25   2013 until the end of 2016. I was Global Developer for Bestway (Hong Kong) International, Ltd.

26   from January 2013 until the end of 2013. From 1999 to 2012, I was CEO of Bestway Europe SRL.

27

28
                                                      1
       Case 4:21-cv-05119-PJH Document 6-4 Filed 07/02/21 Page 3 of 5




 1   I have personal knowledge of the information below and am competent to testify as to the same if

 2   called upon by this Court.

 3          2.                                                            products are sold throughout

 4   the United States by Bestway (USA), Inc.

 5          3.      Bestway is a leading manufacturer and distributor of inflatable products.

 6          4.      For over 25 years, Bestway has manufactured and sold consumer products. Bestway

 7   offers over 1,000 products in four primary product lines: above-ground pools and portable spas,

 8   recreation products, sporting goods, and camping products. Bestway operates globally, including

 9   all over the United States.

10          5.

11   WalMart and Target.

12          6.

13          7.                                         to consumers throughout the United States to

14   represent genuine, high quality goods.

15          8.

16   strong commitment to aiding users of Bestway products.

17          9.      Bestway owns in excess of eighty (80) United States trademark registrations for a

18   variety of trademarks used in connection with                      , including those shown below.

19
                                                       (           U.S. Reg. No. 5994966)
20

21                                 Bestway (U.S. Reg. No. 5702452)

22                                 Bestway U.S. Reg. No. 2748177
23                                 H2O GO (U.S. Reg. No. 4741874)
24
            10.     Through a long period of usage by Bestway, the Bestway Brand is well-known and
25
     famous to customers and potential customers. The Bestway trademarks serve as an indicator of
26
     the origin and source of the goods sold and provided by Bestway.
27

28
                                                      2
       Case 4:21-cv-05119-PJH Document 6-4 Filed 07/02/21 Page 4 of 5




 1          11.     On or around June 30, 2020, Bestway became aware of a counterfeit website that

 2

 3   Bestway was sponsoring, affiliated, or otherwise associated with the website.

 4          12.                                                                   :

 5                  There is a fraudulent website, bestway outlet. Im not sure if you are aware
                    of it. Intex had the same thing happen except it was intex outlet. A lot of
 6
                    your legitimate customers are being scammed out of money thinking it's
 7                  really your online store. Just letting you and other consumers know to be
                    wary. The website looks legit until you notice the prices and the checkout
 8                  only allows PayPal. So be on the lookout for that.
 9
            13.     Other consumers and potential consumers have also noticed the website and
10
     reached out to Bestway with the belief that Bestway owns, is affiliated with, or otherwise controls
11
     the website.
12
            14.     Defendants appear to be taking advantage of the high demand and low supply
13
     relative to above-ground swimming pools caused by the COVID-19 pandemic.
14
            15.     Attached as Exhibit A to the Complaint (DKT No. 1) is a true and correct copy of
15
                                         examples of Defendants                                   .
16
            16.     Upon information and
17
     the Infringing Sites is to use PayPal. Once a customer provides payment they will never receive
18
     the good they purchased. The now unhappy consumer, believing that Bestway is associated with
19
     the website, will demand a refund or otherwise seek the good from Bestway.
20
            17.     Bestway has been forced to deal with these fraudulent websites in the past and takes
21
     the threat of these fraudulent and criminal websites seriously.
22
            18.     If allowed to continue the marketing and sale of its infringing products, Defendants
23
     will cause Bestway serious and irreparable harm in the form of lost good will and reputation,
24
                                                                                         on of genuine
25
     Bestway products.
26

27

28
                                                      3
     Case 4:21-cv-05119-PJH Document 6-4 Filed 07/02/21 Page 5 of 5




 1          I hereby declare under penalty of perjury that the foregoing is true and correct.

 2          DATED this 2nd day of July 2021.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
